                Case 8:17-cr-00625-PWG Document 23 Filed 11/28/18 Page 1 of 12
                                                                                     U.S. Dcpartmcnt                  of Justicc

                                                                                     Vllileel Slales Allomey
                                                                                     Dislricl '?I"Mm}'/m/(/
                                                                                     SOli/hem Dil'isioll


JOSt'/'1I R. Baldwill                      .\ll1iJillg Address:                      o.Uict'/'<lcati(lII;                     DIRECT: 301.3.J.,J •../13S
Assi.HlllIl   Unitl,'d Srales Arrorncy     fi500 CIJerlJ1I'ood I.t:ml', Sui/i' JOO   6.JO() II')' Lalle, S'" Floor              .\I.-IIN: .l0/.3N-.N33
Jost'ph .llaldwill@usdaj.go\'              Gret'l/be/t. ,\/1) !077(J./].I9           Grt'el/b"'" ,II/) 10i70./2../9                ',:-'.':: 301.3-1../.-15/6




                                                                                November 13, 2018

                                                                                                                      FILED                  H./TEfll'..D
Lisa Lunt, Esq.
Office of the Fcdcral Public Dcfcnder
                                                                                                        ===== .lODGED                        RECEIVED

6411 Ivy Lanc. Suite 710
Grcenbelt, Maryland 20770
                                                                                                                       NOV 2 8 201B

               Rc:          Unitcd Statcs v. Mitchcll Smith,
                            Criminal No. PWG-17-0625                                                    IV


Dear Counsel:

         This Icttcr, togcthcr with the Sealed Supplcment, confirms thc pica agrccmcnt (this
"Agrcemcnt") that has becn offered to your client. Mitchell Oren Smith (hcrcinaftcr "Defendant").
by the United States Attorney's Office for the District of Maryland ("this Officc"). If thc
Defendant accepts this offer, please havc the Defcndant execute it in the spaccs provided below.
If this offcr has not bcen acceptcd by Novcmbcr 25, 2018, it will be dccmcd withdrawn. This
pica agrccmcnt is cntcrcd into and will bc snbmittcd to thc Court pursuant to Rulc
Il(c)(Il(C) of thc Fcdcral Rulcs of Criminal Proccdure, The tcrms of the Agrcement are as
follows:

                                                       Offensc of Conviction

        I.     Thc Defendant agrees to plcad guilty to Count Two of the Indictment, which
chargcs the Dcfcndant with Abusivc Sexual Contact With a Child, in violation of 1S U.S.C.
~ 2244(a)(5). The Defendant admits that thc Defcndant is, in fact, guilty of thc offcnse and will
so advise thc Court.

                                                      Elcments of thc Offcnsc

        2.      Thc elcmcnts of the offcnse to which thc Defcndant has agrced to plead guilty, and
which this Office would provc if the case wcnt to trial, are as follows: That on or about the time
alleged in Count Two of the Indictmcnt, in thc District of Maryland, the Dcfendant (I) engaged in
sexual contact (as dcfincd in IS U.S.c. S 2246(3)) with Victim A; (2) thc Defcndant actcd
knowingly whcn engaging in that sexual contact; (3) thc Dcfcndant engagcd in sexual contact with
the intent to abuse, humiliate, harass, dcgrade, or arousc or gratify thc sexual dcsi~e 'll.a1.1Yperson; ~
(4) Victim A was less than 12 ycars old at the time of the acts allcged in thc,haeri~~;              and/L-lN~

                                                                                                                                                                #
Rev. August 2018
         Case 8:17-cr-00625-PWG Document 23 Filed 11/28/18 Page 2 of 12



(5) the offense was committed within the special maritime or territorial jurisdiction of the United
States.

                                              Penalties

        3.      The maximum penalties provided by statute for the offense to which the Defendant
is pleading guilty are as follows:

                             Minimum      Maximum          Supervised     Maximum         Special
 Count         Statute
                              Prison       Prison            Release        Fine        Assessments
   1-                                                         5 year
             18 U.S.C.                                                                     $100,
   %                           None          Life         minimum and      $250,000
            g 2244(a)(5)                                    up to life
                                                                                         and $5000


                a.      Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.

               b.      Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

               c.     Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. gg 2248, 3663, 3663A, and 3664.

                 d.      Payment: If a fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. g 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

               e.      Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture. At a minimum, the Defendant will forfeit any device or other
materials containing child pornography.

                f.      Collection of Debts: If the Court imposes a fine or restitution, this Office's
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (I) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant's ability to pay,
and to request and review the Defendant's federal and state income tax returns. The Defendant


Rev. August 2018
                                                    2
         Case 8:17-cr-00625-PWG Document 23 Filed 11/28/18 Page 3 of 12



agrees to complete and sign a copy of IRS Form 882 I (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

                                         Waiver of Rights

        4.      The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

                a.    If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

                 b.      If the Defendant elected a jury trial; the jury would be composed of twelve
 individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

                c.    If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government's witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

               d.     The Defendant would have the right to testify in the Defendant's own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant's decision not to testify.

                e.     If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court's decisions.

               f.      By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the "Waiver of Appeal" paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court's questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for peIjury or false
statement.

Rev. August 2018
                                                 3
        Case 8:17-cr-00625-PWG Document 23 Filed 11/28/18 Page 4 of 12



                 g.     If the Court accepts the Defendant's plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

                 h.     By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant's immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant's attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

                              Advisory Sentencing Guidelines Apply

        5.      The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the "advisory guidelines range") pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. 9 3551-3742 (excepting 18 U.S.C. 9 3553(b)(I) and 3742(e» and 28
U.S.C. 99 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

                           Factual and Advisory Guidelines Stipulation

        6.     This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein. This Office and the Defendant further
agree and stipulate that the conduct underlying Count Two of the Indictment meets the definition
of a "sexual act" as defined at 18 U.S.C. 92246(2)(D) and that the guidelines applicable to
18 U.S.C. 92241(c) should be applied by the Court, pursuant to United States Sentencing
Guidelines ("U.S.S.G.") 99 IBI.2(a), IBI.3, & 2A3.4(c)(I). Furthermore, this Office and the
Defendant agree that the stipulated Statement of Facts describes conduct that constitutes
Production of Child Pornography pursuant to 18 U.S.C. 9 2251(a), and that the guidelines for that
offense should be considered pursuant to U.S.S.G. 9 I B 1.2(c), I B 1.3, & 2G2.1. This Office and
the Defendant therefore agree to the following applicable sentencing guidelines factors:

        Count Two: Abusive Sexual Contact

               a.      Pursuant to U.S.S.G. 9 2A3.4(c)(I), because the offense involved sexual
abuse as defined in 18 U.S.C. 9 2241 (c), the guidelines under U.S.S.G. 9 2A3.1 apply.




Rev. August 2018
                                                  4
         Case 8:17-cr-00625-PWG Document 23 Filed 11/28/18 Page 5 of 12



               b.      This Office submits that the base offense level is 38 pursuant to U.S.S.G.
~ 2A3.I(a)(I). The Defendant reserves the right to argue that the base offense level is 30 pursuant
to U.S.S.G. ~ 2A3.I(a)(2).

               c.      A 2-1evel increase applies, pursuant to U.S.S.G. 9 2A3.I(b)(3)(A),     because
the victim was in the custody, care, or supervisory control of the Defendant.

                   d.   The adjusted offense level for Group One is, thus, either 40 or 32.

        Relevant Conduct: Production of Child Pornography

              e.      Pursuant to U.S.S.G. ~ 2G2.1 (a), because the statement of fact establishes
the commission of the offense of Production of Child Pornography, the base offense level is 32.

                f.      A 4-1evel increase applies because the offense involved a minor who had
not attained the age of twelve years.

               g.      A 2-level increase applies, pursuant to U.S.S.G.   9 2G2.1(b)(2)(A),   because
the offense involved the commission of a sexual act or sexual contact.

                h.     A 2-level increase applies, pursuant to U.S.S.G. 9 2G2.I(b)(5), because the
defendant was a parent, relative, or legal guardian of the minor, or the minor was otherwise in the
custody, care, or supervisory control of the defendant.

                   i.   The adjusted offense level for Production of Child Pornography is, thus, 40.

        Grouping

             j.       Pursuant to U.S.S.G. 9~3Dl.l(a) and 3Dl.2(a) and (c), the offenses group.
The combined adjusted offense level for the abusive sexual contact and production of child
pornography offenses, thus, is 40.

                 k.      This Office does not oppose a 2-level reduction in the Defendant's adjusted
offense level pursuant to U.S.S.G. ~ 3El.l (a) based upon the Defendant's apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant's criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. ~ 3El.l(b) for an additional
I-level decrease in recognition of the Defendant's timely notification of the Defendant's intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. ~ 3El.l(a), and may decline to make a motion pursuant to U.S.S.G. ~ 3El.l(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant's involvement
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.


Rev. August 2018
                                                  5
         Case 8:17-cr-00625-PWG Document 23 Filed 11/28/18 Page 6 of 12



                I.      A 5-level increase applies, pursuant to U.S.S.G. S 4B1.5(b)(I), because the
instant offense of conviction is a covered sex crime, neither S 4Bl.l nor S 4B1.5(a) apply, and the
defendant engaged in a pattern of activity involving prohibited sexual conduct. The final adjusted
offense level is therefore 42.

        7.       There is no agreement as to the Defendant's criminal history and the Defendant
understands that the Defendant's criminal history could alter the Defendant's offense level.
Specifically, the Defendant understands that the Defendant's criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant's income.

         8.      Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

                                       Rule I I (c) (]) (C) Plea

          9.     The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
I I (c)(I)(C) that a sentence of not less than 240 months and not more than 448 months of
imprisonment in the custody of the Bureau of Prisons is the appropriate disposition of this case
taking into consideration the nature and circumstances of the offense, the Defendant's criminal
history, and all of the other factors set forth in 18 U.S.C. S 3553(a). This Agreement does not
affect the Court's discretion to impose any lawful term of supervised release or fine or to set any
lawful conditions of probation or supervised release. In the event that the Court rejects this
Agreement, except under the circumstances noted below, either party may elect to declare the
Agreement null and void. Should the Defendant so elect, the Defendant will be afforded the
opportunity to withdraw his plea pursuant to the provisions of Federal Rule of Criminal Procedure
I I(c)(5). The parties agree that if the Court finds that the Defendant engaged in obstructive or
unlawful behavior and/or failed to acknowledge personal responsibility as set forth herein, neither
the Court nor the Government will be bound by the specific sentence contained in this Agreement,
and the Defendant will not be able to withdraw his plea.

                                      Obligations of the Parties

        10.     At the time of sentencing, this Office and the Defendant will jointly request that the
Court accept the stipulated sentence within the agreed-upon range of not less than 240 months
and not more than 448 months of imprisonment. [fthe plea is accepted by the Court, this Office
will recommend a lifetime of supervised release. If the plea is accepted by the Court, this Office
will dismiss the remaining counts of the Indictment in this case at sentencing. This Office and the
Defendant reserve the right to bring to the Court's attention all information with respect to the
Defendant's background, character, and conduct that this Office or the Defendant deem relevant
to sentencing, including the conduct that is the subject of any counts of the Indictment. At the
time of sentencing, this Office will move to dismiss any open counts against the Defendant.




Rev. Augusl2018
                                                   6
         Case 8:17-cr-00625-PWG Document 23 Filed 11/28/18 Page 7 of 12



                                          Waiver of Appeal

      II.     In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

                 a.     The Defendant knowingly waives all right, pursuant to 28 U.S.C. 9 1291 or
any other statute or constitutional provision, to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the ground
that the statute to which the Defendant is pleading guilty is constitutional, or on the ground that
the admitted conduct does not fall within the scope of the statute, to the extent that such challenges
legally can be waived.

               b.      If the Court imposes a sentence within the agreed-upon range, the
Defendant and this Office knowingly and expressly waive all rights conferred by 18 u.s.c. 9 3742
to appeal whatever sentence is imposed (including any term of imprisonment, fine, term of
supervised release, or order of restitution) for any reason (including the establishment of the
advisory sentencing guidelines range, the determination of the Defendant's criminal history, the
weighing of the sentencing factors, and any constitutional challenges to the calculation and
imposition of any term of imprisonment, fine, order offorfeiture, order of restitution, and term or
condition of supervised release).

                c.      The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

                                              Forfeiture

        12.     The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant's sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

          13.    Specifically, but without limitation on the Government's right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant's right, title, and interest in the following items that the Defendant agrees constitute
money, property, and/or assets derived from or obtained by the Defendant as a result of, or used
to facilitate the commission of, the Defendant's illegal activities:

            a. a Motorola XTI254 cellular telephone, serial number ZXIF23RJLX,            seized from
               the Defendant on August 17, 2017; and

            b. a Samsung Galaxy 17 seized from the Defendant on November 16, 2017.

        14.    The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 32.2 and
43(a) regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture


Rev. August 2018
                                                   7
        Case 8:17-cr-00625-PWG Document 23 Filed 11/28/18 Page 8 of 12



at sentencing, and incorporation of the forfeiture in the judgment. This Office agrees to seek the
Attorney General's approval to apply forfeited assets to the Defendant's Restitution Order.

          IS.     The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources ofincome, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

         16.    The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

                                             Restitution

          17.    The Defendant agrees to the entry of a restitution order for the full amount of the
victims' losses. The Defendant agrees that, pursuant to 18 U.S.C. SS 2248, 3663A, 3664, and
3583(d), the Court may order restitution of the full amount of the actual, total loss caused by the
offense conduct set forth in the factual stipulation. The total amount of restitution shall be due
immediately and shall be ordered to be paid forthwith. Any payment schedule imposed by the
Court establishes only a minimum obligation. Defendant will make a good faith effort to pay any
restitution. Regardless of Defendant's compliance, any payment schedule does not limit the
United States' ability to collect additional amounts from Defendant through all available collection
remedies at any time. The Defendant further agrees that the Defendant will fully disclose to this
Office, the probation officer, and to the Court, subject to the penalty of perjury, all information
(including but not limited to copies of all relevant bank and financial records) regarding the current
location and prior disposition of all funds obtained as a result of the criminal conduct set forth in
the factual stipulation. The Defendant further agrees to take all reasonable steps to retrieve or
repatriate any such funds and to make them available for restitution. If the Defendant does not
fulfill this provision, it will be considered a material breach of this Agreement, and this Office may
seek to be relieved of its obligations under this Agreement.

                   Sex Offender Registration and Additional Special Assessment

         18.    The Defendant understands and agrees that, as a consequence of the Defendant's
conviction for the crimes to which the Defendant is pleading guilty, the Defendant will be required
to register as a sex offender in the place where the Defendant resides, is an employee, and is a
student, pursuant to the Sex Offender Registration and Notification Act (SORNA), and the laws
of the state of the Defendant's residence. Failure to do so may subject the Defendant to new
charges pursuant to 18 U.S.c. S 2250.


Rev. August 2018
                                                   8
        Case 8:17-cr-00625-PWG Document 23 Filed 11/28/18 Page 9 of 12



       19.     The Defendant must also pay an additional special assessment of$5,000, unless the
Defendant is indigent, pursuant to 18 U.S.c. S 3014.

                       Defendant's Conduct Prior to Sentencing and Breach

         20.     Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. S 3CI.I; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

         21.     If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule II(c)(I)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule II of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant's guilty plea---even if made pursuant to Rule
I I(c)(I)(C}-ifthe    Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule II (c)(1 )(C).

                                         Entire Agreement

        22.     This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.




Rev. August 2018
                                                  9
        Case 8:17-cr-00625-PWG Document 23 Filed 11/28/18 Page 10 of 12



        If the Def$:ndant fully accepts each and evcry tcnn and condition of this A~\Teemcnt,plcasc
sign and havc thc Dcfendant signthc original and rcturn it to mc promptly.

                                                     Very trnly yours,

                                                     Robcrt K. Hur
                                                     Unitcd Statcs Attomcy


                                                        '~t2
                                                                                 T_
                                                      ~
                                                     J~
                                                     Assistant Unitcd Statcs Attorncy

        I have rcad this Agrccmcnt, including thc Scalcd Supplcmcnt, and carcfully rcvicwcd cvery
parl of it with my attomcy. I undcrstand it and I voluntarily agrcc to it. Specifically, I havc
revicwed thc Factual and Advisory Guidclincs Stipulation with my attorncy and I do not wish to
changc any parl of it. I am complctely satisficd with the rcprescntation of my attomcy .


/YI/ov     2()(g                              .~~f-~
                                             Mitchcll Oren Smith         7
Datc


         I am thc Defcndant's attorney. I have carcfully revicwcd cvcry part of this Al,'Tccment,
including thc Scalcd Supplemcnt with thc Dcfcndant. Thc Dcfcndant adviscs mc that thc
Dcfcndant undcrstands and acccpts its tcrms. To my knowledgc, thc Dcfcndant's dccision to cntcr
into this Al,'Tecmcnt is an infonncd and voluntary onc.


_II~/){                                      llf;a.W ~
Datc                                          Lisa Lunt, Esq.




Rev. August 2018
                                                10
         Case 8:17-cr-00625-PWG Document 23 Filed 11/28/18 Page 11 of 12




                                       A IT ACHMENT A

                                  STIPULATION       OF FACTS

         The undersigned parties stipulate and agree that if this case had proceeded to trial. this
Office would have proven the followingfacts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this mailer proceeded to trial.

          Between on or about July 22, 2017, and on or about July 24, 2017, while residing at Joint
Base Andrews in Prince George's County, Maryland, a location within the special maritime or
territorial jurisdiction of the United States, MITCHELL OREN SMITH ("SMITH"), knowingly
and intentionally touched, not through the clothing, the genitalia of Victim A with the intent to
arouse or gratify the sexual desire of any person.

       SMITH engaged in multiple sexual acts with Victim A. SMITH di itall            manipulated
Victim A's genitalia on more than one occasion, over the course of months.




                        From SMITH's Motorola XTI 254 cellular telephone, serial number
ZX1F23RJLX, investigators recovered a digital photograph of SMITH's penis resting on Victim
A's buttocks. SMITH used Victim A for purpose of creating a visual depiction of sexually explicit
conduct. The Motorola telephone was manufactured outside the state of Maryland and had moved
in interstate commerce.




Rev. August 2018
        Case 8:17-cr-00625-PWG Document 23 Filed 11/28/18 Page 12 of 12



       At the time of these events, Victim A was under 10 years of age. At the time SMITH
engaged in this conduct, Victim A was under the care, custody, or supervisory control of SMITH.



        SO STIPULATED:

                                           ~~
                                            J       R. Baldwin
                                            Assistant United States Attorney


                                            ./II#;C~
                                            Mitchell Oren Smith
                                            Defendant


                                              lAsa-L'Lk-
                                            Lisa Lunt, Esq.
                                            Counsel for Defendant




Rev. August 2018
                                              12
